PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/753,717
Filing Date: 3 Apr 2020
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)



__________________
Brian S. Rosenbloom 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	Independent Claim 1
The Appellant argues on page 8 that a mere disclosure in Edara that the RRC protocol: 1) “includes procedures for establishment, modification, and release of RRC connections for paging” and 2) involves the “transmission of Non-Access Stratum (NAS) information,” is not a disclosure of “a downlink Non-Access Stratum transport message comprising the claimed paging assistance information”, as recited in claim 1.  
Firstly, even though the Appellant admitted that Edara expressly discloses the RRC connection for paging and the transmission of NAS; however, the Appellant fails to clearly point out and/or discuss as to why the teachings of transmitting a paging message, and transmitting of NAS message as disclosed in Edara would not read on “a downlink Non-Access Stratum transport message comprising the paging assistance information.”     
	Secondly, the Examiner disagrees with the Appellant’s arguments these teachings of Edara do not read on the claim features because of the following reasons:
A non-access stratum (NAS) is defined as a functional layer in the wireless telecommunication protocol stacks between the core network and user equipment.  NAS is a protocol for messages passed between the User Equipment (UE) and the core nodes (CN).  
In light of Edara’s disclosure, paragraph 0024 describes that the control plane protocol includes the Radio Resource Control (RRC) protocol, which involves transmission of Non-Access Stratum (NAS) information.  In other words, this transmission of NAS information clearly reads on “the downlink Non-Access Stratum (NAS) transport message” of claim language.
Furthermore, one of ordinary skilled in the art would have recognized that the main services and functions provided by the RRC layer include transmission of system information for Non-Access Stratum (NAS) and Access Stratum (AS), paging, establishment, maintenance, and release of RRC connection.  In addition, Edara also discloses these teachings in paragraph 0024 by stating that RRC includes procedures for establishment, modification and release of RRC connections for paging.  In other words, the RRC protocol or procedure as described is used to initiate paging, and/or transmitting of NAS information.  
Since the RRC is used to initiate paging and perform transmission of NAS information, this teaching of Edara reads on “the downlink NAS transport message comprises the paging information” of claim language because Edara expressly describes the use of RRC for transmission of a paging message and a transmission of NAS information.    

B.	Independent Claims 10, 18, and 27
	Since independent claims 10, 18, and 27 recite different statutory classes and include similar features to those of recited within independent claim 1.  The Examiner maintains the rejections at least for the same reasons discussed above. 

C.	Dependent Claims 3 and 12
The Appellant argues that a mere disclosure that the RRC protocol: 1) “includes procedures for establishment, modification, and release of RRC connections for paging” and 2) involves the “transmission of Non-Access Stratum (NAS) information,” is not a disclosure of “the message comprising the paging assistance information is a UE context establishment message associated with the UE or a UE context modification message associated with the UE”, as recited in claim 3.  The Examiner respectfully disagrees.
As discussed above, and it is a common knowledge that the RRC is a protocol that is used to initiate or transmit a paging message to the UE.  In addition, Edara expressly discloses the RRC protocol includes procedures for establishment, modification, and release of RRC connections for paging in paragraph 0024, and as agreed by the Appellant.  Thus, the RRC establishment message or the modification message as described in Edara includes the paging information because the RRC procedure includes both establishment or modification message, and is used for paging as well.

	
D.	Dependent Claims 7, 16, and 20
	The Appellant argues that paragraph 0280 of Dao discloses that an “SMF 220 identifies an AMF 218 and sends it a N11 message (5108) including the UE permanent ID, the PDU session ID, the priority, and a paging policy indication.” But nothing in Dao discloses that the N11 message is a PDU session establishment/modification message, as required by claim 7.  The Examiner respectfully disagrees. 
	Firstly, one of ordinary skilled in the art would have recognized that a Protocol Data Unit (PDU) data packet includes auxiliary information, and the network notifies or transmits the auxiliary information to the User Equipment (UE), where the auxiliary information is used for instructing the UE to perform services or functions.   
	In light of Dao’s disclosure, paragraphs 0280 describes that the AMF receives request messages from network function which leads to signaling towards UE (e.g., SMF initiated PDU session modification).  Furthermore, Dao also discloses in this same paragraph 0280 that the SMF identifies the AMF and sends it a N11 message including the UE permanent ID, the PDU session ID, the priority, and a paging policy indication.  In other words, the PDU session modification message transmitted from the SMF includes paging information because Dao expressly discloses the PDU session modification message and the message sends from SMF also includes a paging policy indication, which is also the paging information of claim language.  Hence, Dao reads on the argued features. 
	The Appellant further points to paragraphs 0464 and 0469 of Dao and argues that these portions do not read on the argued features.  The Examiner respectfully notes that this point of arguments is moot since the Examiner did not rely on these portions for the teachings of the argued features. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Wayne H Cai/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        
Conferees:
/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.